DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-13, 16-18, and 20-23 are pending and have been examined below.

Response to Arguments
Applicant's amendment with respect to the drawings objections has been considered and is persuasive. The objection is withdrawn.

Applicant's amendment with respect to the objection to the specification has been considered and is persuasive. The objection is withdrawn.

Applicant's amendment with respect to the claim objection has been considered and is persuasive. The objection is withdrawn.



Applicant's arguments with respect to 35 USC 103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 13, 17, 18 and 20 are rejected under 35 USC 103 as being unpatentable over US20180253913 ("Duan"), US20160312884 ("Meyer"), US8666618 ("Lin"), and US20190146426 ("Blank").

Claim 1
Duan discloses a system for controlling a machine clutch (Fig. 1, 0022), the system comprising:
a power source (0029 engine);
a transmission unit (0029 transmission
a clutch operatively coupling the power source to the transmission (0029 Electronically Controlled Converter Clutch (ECCC) 44 is arranged to mechanically connect the engine/power-source 14 to the transmission 20);
an input device configured to generate a force data signal indicative of a working fluid pressure (0047 the determination of the magnitude of the hydraulic pressure may be accomplished via receiving signals indicative of the detected hydraulic pressure from sensor 124; meaning that hydraulic pressure sensor 124 is an input device that generates a force signal indicative of working fluid pressure);
the electronic control module (0047 controller) configured to:
receive the force data signal from the input device (0047 the controller 126 may be configured to receive signals of the detected hydraulic pressure from the sensor 124; meaning that a force data signal is received from a sensor/input device);
cause engagement of the clutch according to the clutch engagement value (0042 the degree of Electronic Control Converter Clutch 44 engagement is selectable by controlling the output of the pump 42 and the hydraulic pressure generated; meaning that the engagement of the converter clutch is controlled according to an engagement value).
Duan fails to explicitly disclose determining a clutch engagement value based at least in part on the force data signal and utilizing the time-step predictive analytical model. However, Duan does disclose clutch control for a machine (abstract). Furthermore, Meyer teaches, in the same field of endeavor, a clutch control system, including: determining a clutch engagement value (0048 clutch torque capacity) based at least in 
	Duan and Meyer both disclose clutch control systems. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Duan to include the teaching of Meyer in order to more accurately control torque capacity and achieve a smoother shift (Meyer: 0047).
	Additionally, Duan fails to disclose that the clutch is an impeller clutch associated with an impeller. However, Duan does disclose a machine clutch control system (abstract). Furthermore, Lin teaches a machine clutch control system, wherein the clutch is an impeller clutch associated with an impeler (col. 3 lines 37-38 impeller clutch).
	Duan and Lin both disclose machine clutch control systems. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Duan to include the teaching of Lin for the purpose of allowing high engine speeds while limiting the amount of torque that is 
	Additionally, Duan fails to disclose that the time-step predictive analytical model is a machine learning model trained on telematics data generated during manual machine operations. However, Duan does disclose clutch control (abstract). Furthermore, Blank teaches a system of controlling components of a work machine, wherein the time-step predictive analytical model is a machine learning model trained on telematics data generated during manual machine operations (0082 Machine setting learning logic 319 is illustratively a machine learning component that learns from an operator that takes manual control of a machine. Machine setting learning logic 319 can detect operator introduced changes in settings and record the conditions and outcomes of these changes. This can trigger new settings adjustment rules that can become part of an operator's rule base if successful in increasing desired performance of machine 100., 0026, 0027. It is clear from the disclosure of Blank that such machine learning modeling and control can be applied to any manually operated component in the machine, including an impeller clutch).
	Duan and Blank both disclose systems of controlling machine components. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Duan to include the teaching of Blank since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Duan and Blank would have 

Claim 2
Duan discloses wherein the input device is a fluidic pressure measurement device configured to generate the force data signal, wherein the force data signal is indicative of at least one fluidic pressure measurement (0043 the vehicle may include a hydraulic pressure sensor 124 configured to detect hydraulic pressure generated by the pump 42; meaning that the sensor can be used to measure fluidic pressure and subsequently act as an input device).

Claim 4
Duan fails to disclose wherein the telematics data comprises a set of fluidic pressure values corresponding to a set of impeller clutch engagement values. However, Duan does disclose a data signal indicative of working fluid pressure (0047). Furthermore, Meyer teaches wherein the telematics data comprises a set of fluidic pressure values corresponding to a set of impeller clutch engagement values (0051 a one dimensional lookup table may be used to represent the clutch transfer function model by storing values of clutch torque capacity at various commanded pressures; meaning that a set of fluidic pressure values correspond with a set of clutch engagement values).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 5
Duan fails to disclose wherein the force data signal comprises a series of fluidic pressure values indicative of the working fluid pressure over a period of time. However, Duan does disclose a data signal indicative of working fluid pressure (0047). Furthermore, Meyer teaches wherein the force data signal comprises a series of fluidic pressure values indicative of the working fluid pressure over a period of time (0049 at each time step, the controller determines a desired torque capacity for each shift element, and what electric current to command the corresponding solenoid using the shift element model; where the solenoid was previously taught to directly modulate the fluidic pressure, meaning that the controller determines a series of fluidic pressure with respect to time).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 6
Duan fails to disclose wherein the electronic control module is configured to determine the impeller clutch engagement value independent of a signal from a manual impeller clutch control. However, Duan does disclose a data signal indicative of working fluid pressure (0047). Furthermore, Meyer teaches wherein the electronic control module is configured to determine the impeller clutch engagement value independent of a signal from a manual impeller clutch control (0049 at each time step, the controller determines a desired torque capacity for each shift element and then determines what electric current to command to the corresponding solenoid using the shift element model; 
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim(s) 13, 17, 18 and 20 
Claim(s) 13, 17, 18, and 20 recite(s) subject matter similar to that/those of claim(s) 1, 4, 12, and 5 and is/are rejected under the same grounds.

Claims 3 and 16 are rejected under 35 USC 103 as being unpatentable over Duan in view of Meyer, Lin, and Blank, in further view of US8977444 ("Fukuhara").

Claim 3
Duan fails to disclose wherein the at least one fluidic pressure measurement comprises one or more values indicative of one or more of i) a lift cylinder velocity, ii) a lift cylinder head-end pressure, iii) a lift cylinder stalled status, iv) a lift linkage angle, v) a work tool angle, or vi) a tilt command valve position. However, Duan does disclose a data signal indicative of working fluid pressure (0047). Furthermore, Fukuhara teaches, in the same field of endeavor, wherein the at least one fluidic pressure measurement comprises one or more values indicative of one or more of i) a lift cylinder velocity, ii) a lift cylinder head-end pressure, iii) a lift cylinder stalled status, iv) a lift linkage angle, v) a work tool angle, or vi) a tilt command valve position (col. 7 II. 5-14, the second hydraulic pressure sensor detects hydraulic pressure in the cylinder head chamber of the of lift cylinders 
	Duan and Fukuhara both disclose machine clutch control systems. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Duan to include the teaching of Fukuhara for the purpose of automatically determining whether a bucket on a vehicle is loaded or unloaded (Fukuhara: col. 10 lines 37-41).

Claim(s) 16 
Claim(s) 16 recite(s) subject matter similar to that/those of claim(s) 3 and is/are rejected under the same grounds.

Claims 7, 8, and 10-12 are rejected under 35 USC 103 as being unpatentable over Duan in view of Meyer and Blank.

Claim 7
Duan discloses a method for automated machine torque control (abstract) comprising:
receiving, by a processor, a force data signal from a data input device, the force data signal indicative of a working fluid pressure of a working fluid in a machine (0047 the determination of the magnitude of the hydraulic pressure may be accomplished via receiving signals indicative of the detected hydraulic pressure from sensor 124; meaning that hydraulic pressure sensor 124 is an input device that generates a force signal indicative of working fluid pressure); and
modulating, via the processor, an output torque of the machine according to a real-time control output (0045 the controller 126 is also configured to regulate operation of the Electronically Controlled Converter Clutch (ECCC) 44 to achieve a predetermined amount of transmission output torque To; meaning that the processor within controller 126 modulates output torque of the machine according to the real-time control output (engagement of the ECCC 44)).
Duan fails to explicitly disclose determining, via the processor, the real-time control output based at least in part on using the force data signal as an input to a time-step predictive analytical model. However, Duan does disclose determining a control output (0045). Furthermore, Meyer teaches determining, via the processor, the real-time control output based at least in part on using the force data signal as an input to a time-step predictive analytical model (0047, 0048, 0049 the controller determines a desired torque capacity (clutch engagement) for each shift element; meaning that a real-time control output (desired torque capacity) is determined by the controller).
	See prior art rejection of claim 1 for obviousness and reasons to combine.
	Additionally, Duan fails to disclose that the time-step predictive analytical model is a machine learning model trained on telematics data generated during manual machine operations. However, Duan does disclose clutch control (abstract). Furthermore, Blank teaches a system of controlling components of a work machine, wherein the time-step predictive analytical model is a machine learning model trained on telematics data generated during manual machine operations (0082 Machine setting learning logic 319 is illustratively a machine learning component that learns from an operator that takes manual control of a machine. Machine setting learning logic 319 can detect operator introduced changes in settings and record the conditions and outcomes of these changes. This can trigger new settings adjustment rules that can become part of an operator's rule base if successful in increasing desired performance of machine 100., 0026, 0027. It is clear from the disclosure of Blank that such machine learning modeling and control can be applied to any manually operated component in the machine, including an impeller clutch).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim(s) 8 and 11
Claim(s) 8 and 11 recite(s) subject matter similar to that/those of claim(s) 2 and 5 and is/are rejected under the same grounds.

Claim 10
Duan fails to disclose wherein the telematics data comprises a set of fluidic pressure values corresponding to a set of machine torque response values. However, Duan does disclose a data signal indicative of working fluid pressure (0047). Furthermore, Meyer teaches wherein the telematics data comprises a set of fluidic pressure values corresponding to a set of machine torque response values (0051 a one dimensional lookup table may be used to represent the clutch transfer function model by storing values of clutch torque capacity at various commanded pressures; meaning that a set of fluidic pressure values correspond with a set of clutch engagement values).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 12
Duan fails to disclose wherein the processor is configured to determine the real-time control output independent of a signal from a manual machine output torque control. However, Duan does disclose a control output (0045). Furthermore, Meyer teaches wherein the processor is configured to determine the real-time control output independent of a signal from a manual machine output torque control (0051 a one dimensional lookup table may be used to represent the clutch transfer function model by storing values of clutch torque capacity at various commanded pressures; meaning that machine torque response is commanded/determined without dependence on a manual clutch control).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 9 is rejected under 35 USC 103 as being unpatentable over Duan in view of Meyer and Blank, in further view of Fukuhara.

Claim 9
Claim(s) 9 recite(s) subject matter similar to that/those of claim(s) 3 and is/are rejected under the same grounds.

Claim 21 is rejected under 35 USC 103 as being unpatentable over Duan in view of Meyer, Lin, and Blank, in further view of US20080039280 ("Petzold").

Claim 21
 The correction value can be determined by way of computations using IT programs, by reading out engine maps, by self-learning processes such as fuzzy logic or other methods. Also insignificant is the manner in which the base value of the clutch torque is transmitted to the clutch. In the practice, it will frequently be advantageous to adjust the clutch base value depending on an actuator position to be adjusted, based on known characteristic values of the clutch that is used. In principle, however, also control circuits are conceivable, which detect the actual clutch torque and control an actuator position accordingly.).
	Duan and Petzold both disclose systems of clutch control. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Duan to include the teaching of Petzold since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did .

Claim 22 is rejected under 35 USC 103 as being unpatentable over Duan in view of Meyer, Lin, and Blank, in further view of US6155948 ("Gierer").

Claim 22
Duan fails to disclose wherein the impeller clutch engagement value is indicative of a degree of frictional clutch engagement between an input disk and an output disk of the impeller clutch. However, Duan does disclose the clutch engagement value (0042). Furthermore, Gierer teaches a system of clutch control, including wherein the impeller clutch engagement value is indicative of a degree of frictional clutch engagement between an input disk and an output disk of the impeller clutch (col. 2 lines 5-10 In a further development it is proposed that the friction value of the discs and the pressurized fluid charge be determined by raising the pressure level in the clutch to a theoretical value and determining the transmission output moment in addition.)
	Duan and Gierer both disclose system of clutch control. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of .

Claim 23 is rejected under 35 USC 103 as being unpatentable over Duan in view of Meyer and Blank, in further view of Lin.

Claim 23
Duan fails to explicitly disclose wherein: the machine comprises an impeller clutch configured to control a magnitude of torque transmitted between a power source of the machine to a transmission unit of the machine, the real-time control output is an impeller clutch engagement value associated with the impeller clutch, and modulating the output torque of the machine comprises causing engagement of the impeller clutch based on the impeller clutch engagement value. However, Duan does disclose causing clutch engagement according to a clutch engagement value (0042). Furthermore, Lin teaches wherein: the machine comprises an impeller clutch configured to control a magnitude of torque transmitted between a power source of the machine to a transmission unit of the machine (col. 3 lines 50-60 The magnitude of the pressure applied to the impeller clutch disks may be related to the magnitude of the frictional forces and, subsequently, to the magnitude of the torque transmitted between power source 12 and transmission 16.). Further, Duan in view of Meyer teach the real-time control output is a clutch engagement value associated with the clutch, and modulating the output torque of the machine comprises causing engagement of the clutch based on the clutch engagement value (see prior art rejection of claim 1 above). By the combination of Duan, Meyer, and Lin, one of ordinary skill would have found it obvious that the clutch in the system of Duan in view of Meyer could be an impeller clutch, and thus, the combination suggests the real-time control output is an impeller clutch engagement value associated with the impeller clutch, and modulating the output torque of the machine comprises causing engagement of the impeller clutch based on the impeller clutch engagement value as claimed.
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Krishnan Ramesh, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663